DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Rejection on the merits of this application. Claims 1-20 are rejected and currently pending in this application, as discussed below.

Response to Arguments
The amendments to the Specification and the Claims are acknowledged. The objections to the Specification and the Claims have been withdrawn.
Applicant's arguments regarding the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered but they are not persuasive. While Applicant’s intended use for the claimed invention may not be practically performed in the human mind, as claimed, the broadest reasonable interpretation of the claims covers processes that can practically be performed in the human mind. For example, the telematics data as claimed can cover static coordinate information for only two realized routes, and the plurality of paths determined can cover only two paths within a very small road network. Examiner suggests amending the claims so their BRI only covers processes that cannot be performed in the human mind. Examples include specifying “machine learning” to determine a plurality of paths or a current score, or clarifying the “telematics data” to be only in the format of a stream of GPS coordinate information representing the real-time location of client devices on suggested routes. See SiRF Tech., 601 absolute position of a GPS receiver and an absolute time of reception of satellite signals”, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, was found to not be a mental process, as the particular claim could not have been performed without the specific GPS receiver. The specific set of receiving telematics data, determining paths, calculating state scores, and accessing history scores are found to not integrate the abstract idea into a practical application for the same reasons relied on in the Non-Final Office Action filed 06/14/2021.
Applicant’s arguments, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, specifically "and the plurality of paths, in aggregate, represent the plurality of realized routes", changing the scope of the claimed invention.

Claim Objections
Claim 12 is objected to because of the following informalities:  "the road segment" in the last line should be "the particular path".  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.

Regarding Independent Claim 1:
Step 1: Claim 1 recites the steps of “receiving”, “determining”, “determining”, “accessing”, “determining”, and “storing”. Thus, the claims are directed to a process.
Step 2A Prong 1: Claim 1 recites the steps of “determining”, “determining” and “determining”. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional steps of “receiving”, “accessing”, and “storing”. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea, and thus are considered insignificant extra-solution activity. Accordingly, these steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than insignificant extra-solution activity. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-5 and 9-11:
Step 1: Claims 2-5 and 9-11 depend on Claim 1 and include the additional steps of “determining” (Claim 2), “calculating” (Claim 3), “determining” (Claim 3), “determining” (Claim 5), “determining” (Claim 10), “receiving” (Claim 11), and “transmitting” (Claim 11). Thus, the claims are directed to a process.
Step 2A Prong 1: Claims 2-5 and 9-11 recite the steps of “determining”, “calculating”, “determining”, “determining” and “determining”. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of “receiving” and “transmitting”. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea, and thus are considered insignificant extra-solution activity. Accordingly, these steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The dependent Claims 2-5 and 9-11 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as those discussed above in Step 2A Prong 2. 
The additional limitations recited in the dependent Claims 2-5 and 9-11 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-5 and 9-11are not patent eligible.

Regarding Independent Claim 12:
Step 1: Claim 12 recites a non-transitory, computer-readable storage medium and one or more processors that perform the steps of “receiving”, “determining”, ”determining”,  “accessing”, “determining”, and “storing”. Thus, the claims are directed to a product.
Step 2A Prong 1: Claim 12 recites the processor steps of “determining”, “determining” and “determining”. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional processor steps of “receiving”, “accessing”, and “storing”. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea, and thus are considered insignificant extra-solution activity. Additionally, the combination of the additional elements of a storage medium and one or more processors is recited as generic computer components to perform the recited processor steps. These limitations are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, these additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than insignificant extra-solution activity. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 12 is ineligible.
Regarding Dependent Claims 13-16 and 18-19:
Step 1: Claims 13-16 and 18-19 depend on Claim 12 and include the additional steps of determining (Claim 12), “calculating” (Claim 14), “determining” (Claim 14), “determining” (Claim 16), “determining” (Claim 18), “receiving” (Claim 19), and “transmitting” (Claim 19). Thus, the claims are directed to a process.
Step 2A Prong 1: Claims 13-16 and 18-19 recite the steps of “determining”, “calculating”, “determining”, “determining”, and “determining”. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of “receiving” and “transmitting”. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea, and thus are considered insignificant extra-solution activity. Additionally, the combination of the additional elements of a storage medium and one or more processors is recited as generic computer components to perform the recited processor steps. These limitations are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, these additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea.
Step 2B: The dependent Claims 13-16 and 18-19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as those discussed above in Step 2A Prong 2. 


Regarding Independent Claim 20:
Step 1: Claim 20 recites a non-transitory, computer-readable storage medium and one or more processors that perform the steps of “receiving”, “determining”, “determining”, “accessing”, “determining”, and “storing”. Thus, the claims are directed to a product.
Step 2A Prong 1: Claim 20 recites the processor steps of “determining”, “determining” and “determining”. These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional processor steps of “receiving”, “accessing”, and “storing”. These steps are no more than mere necessary data gathering and outputting in order to perform the abstract idea, and thus are considered insignificant extra-solution activity. Additionally, the combination of the additional elements of a storage medium and one or more processors is recited as generic computer components to perform the recited processor steps. These limitations are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, these additional limitations do not integrate the abstract idea into a practical application because they 
Step 2B: The additional elements in this claim amount to no more than insignificant extra-solution activity. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 20 is ineligible.
The additional limitations recited in the claim fail to establish that the claim is not directed to an abstract idea. The additional limitations, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claim 20 is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1, 9, 12, 17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130345955 A1, filed 06/17/2013, hereinafter "Tashiro", over US 20160275787 A1, filed 03/20/2014, hereinafter “Kesting”.

Regarding Claim 1, Tashiro teaches a computer executed method for determining an alternate route based on a state of a particular road segment in a road network using a processor ([0008] and figure 4), the method comprising:
receiving telematics data representing a plurality of realized routes ([0039]-[0040], probe information database 110 which receives the traveling paths of each probe car 10)
each realized route including a plurality of road segments traversed by a client device along a route in the road network from a first location to a second location ([0038] and [0041], wherein the paths received by probe information database 110 are from probe cars traveling on a road network (road network database 130), from node to node, or from a first location to a second location)
determining a plurality of paths from the plurality of road segments, ([0076] and figure 5A, route Ra2 (L1, L7), and figure 8, wherein Tashiro teaches determining a number of survey routes through road segments exceeding a threshold change in how often they are traveled through a route search and [0072] wherein the 
wherein each path includes three road segments and two nodes connecting the three road segments (figure 5b, route Rb2 consisting of road segments L7, L8, and L12 connected by two nodes and route Rb3 consisting of road segments L12, L13, and L16 connected by two nodes)
for a particular path of the plurality of paths: ([0011], wherein the disclosure’s analysis is for each of the existing roads of the road network)
determining a current score representing how often particular path occurs in the received plurality of realized routes ([0064] and figure 4, steps s22 and s24, wherein for each road segment, the number of probe cars that traveled on it is normalized by the total number of probe cars, that results in (how often a road segment appears in the data from all of the probe cars)/(total number of received routes from the data of all of the probe cars) = the score of how often a road segment occurs in the received plurality of realized route)
accessing a historic score representing how often the particular path is expected to occur in traces traversing the road network from the first location to the second location along a suggested route ([0057] and figure 3, wherein the calculated score above is plotted over time and smoothed, which produces a historic score, representative of the average of the 3-5 previous days of the score of how often each road segment is expected to be traveled on, or occur in traces. This 
determining a current state of the particular path based on the difference between the historic score and the current score ([0060] and figure 3, wherein the rate of change between the current score, as detailed above, and the historic score, as detailed above, is assessed, which is based on the difference between the historic and current scores (the rate of change between the current score and the historic score is the difference between the scores, over the time in between the current score and the historic score), and [0069], wherein if the rate of change exceeds a threshold, its state is set as a change-related road, and [0016], wherein the change-related road indicates a change in the state of the road (newly opened or closed))
responsive to the determined state being different than a historic state for the particular path, storing the current state for the particular path as the historic state of the road segment ([0016], wherein the current state of the determined change-related roads are verified and the verified changes to the road network are stored in the map data, meaning the road segments are updated with their current states)
Tashiro remains silent on:
and the plurality of paths, in aggregate, represent the plurality of realized routes;
Kesting teaches:
and the plurality of paths, in aggregate, represent the plurality of realized routes; (see at least figure 1, [0075]-[0078], and [0106]-[0109], wherein vehicle probe data representing a plurality of realized routes from client devices is received and separated into a plurality of paths by each navigable element, or segment, in the road network. [0108] describes how the plurality of paths, while taught as a road segment and a node, can be more than a single road segment. [0116] describes how each received position in the probe data representing the plurality of received routes is matched to the road segments, or plurality of paths, determined. Therefore, the plurality of paths, in aggregate, represent the plurality of realized routes)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Tashiro with Kesting’s technique of separating a road network into a plurality of paths that, in aggregate, represent the plurality of realized routes. It would have been obvious to modify because doing so allows for detection of dynamic road closure events, allowing for faster navigation within a road network, as recognized by Kesting (see at least [0002]-[0006]).

Regarding Claim 9, Tashiro and Kesting teach all of the limitations of Claim 1 as discussed above, and Tashiro additionally teaches wherein the determined state is any of opened, closed, or intermittently open. ([0098], wherein it is determined if the traffic for a road segment is increasing or decreasing, and [0109], wherein traffic changes are determined 

Regarding Claim 12, Tashiro teaches a non-transitory computer-readable storage medium ([0036] and figure 1, 110, 120, and 130) storing computer instructions for determining an alternate route based on a state of a particular road segment in a road network, the computer instructions, when executed by one or more processors ([0036] and figure 1, 100 and 200), causing the one or more processors to:
receive telematics data representing a plurality of realized routes ([0039]-[0040], probe information database 110 which receives the traveling paths of each probe car 10)
each realized route including a plurality of road segments traversed by a client device along a route in the road network from a first location to a second location ([0038] and [0041], wherein the paths received by probe information database 110 are from probe cars traveling on a road network (road network database 130), from node to node, or from a first location to a second location)
determine a plurality of paths from the plurality of road segments, ([0076] and figure 5A, route Ra2 (L1, L7), and figure 8, wherein Tashiro teaches determining a number of survey routes through road segments exceeding a threshold change in how often they are traveled through a route search and [0072] wherein the determined paths are ones that pass through areas of interest on the probe information (realized routes))
wherein each path includes three road segments and two nodes connecting the three road segments (figure 5b, route Rb2 consisting of road segments L7, L8, and L12 connected by two nodes and route Rb3 consisting of road segments L12, L13, and L16 connected by two nodes)
for a particular path of the plurality of paths: ([0011], wherein the disclosure’s analysis is for each of the existing roads of the road network)
determine a current score representing how often the particular path occurs in the received plurality of realized routes ([0064] and figure 4, steps s22 and s24, wherein for each road segment, the number of probe cars that traveled on it is normalized by the total number of probe cars, that results in (how often a road segment appears in the data from all of the probe cars)/(total number of received routes from the data of all of the probe cars) = the score of how often a road segment occurs in the received plurality of realized route) 
access a historic score representing how often the particular path is expected to occur in traces traversing the road network from the first location to the second location along a suggested route ([0057] and figure 3, wherein the calculated score above is plotted over time and smoothed, which produces a historic score, representative of the average of the 3-5 previous days of the score of how often each road segment is expected to be traveled on, or occur in traces. This smoothing is used for the expectation of how often the road segment should be traveled) 
determine a current state of the particular path based on the difference between the historic score and the current score ([0060] and figure 3, wherein the rate of change between the current score, as detailed above, and the historic score, as detailed above, is assessed, which is based on the difference between the historic and current scores (the rate of change between the current score and the historic score is the difference between the scores, over the time in between the current score and the historic score), and [0069], wherein if the rate of change exceeds a threshold, its state is set as a change-related road, and [0016], wherein the change-related road indicates a change in the state of the road (newly opened or closed)) 
responsive to the determined state being different than a historic state for the particular road segment, store the current state for the particular path as the historic state of the road segment ([0016], wherein the current state of the determined change-related roads are verified and the verified changes to the road network are stored in the map data, meaning the road segments are updated with their current states) 
Tashiro remains silent on:
and the plurality of paths, in aggregate, represent the plurality of realized routes;
Kesting teaches:
and the plurality of paths, in aggregate, represent the plurality of realized routes; (see at least figure 1, [0075]-[0078], and [0106]-[0109], wherein vehicle probe data representing a plurality of realized routes from client devices is received and 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the storage medium storing computer instructions of Tashiro with Kesting’s technique of separating a road network into a plurality of paths that, in aggregate, represent the plurality of realized routes. It would have been obvious to modify because doing so allows for detection of dynamic road closure events, allowing for faster navigation within a road network, as recognized by Kesting (see at least [0002]-[0006]).

Regarding Claim 20, Tashiro teaches a system for executing a method for determining an alternate route based on a state of a particular road segment in a road network ([0036] and figure 1), the system comprising:
	one or more processors ([0036], CPU);
	and a non-transitory, computer-readable storage medium storing computer program modules ([0036] and figure 1, 110, 120, and 130) executable by one or more processors to perform steps comprising:
receiving telematics data representing a plurality of realized routes ([0039]-[0040], probe information database 110 which receives the traveling paths of each probe car 10)
each realized route including a plurality of road segments traversed by a client device along a route in the road network from a first location to a second location ([0038] and [0041], wherein the paths received by probe information database 110 are from probe cars traveling on a road network (road network database 130), from node to node, or from a first location to a second location)
determining a plurality of paths from the plurality of road segments, ([0076] and figure 5A, route Ra2 (L1, L7), and figure 8, wherein Tashiro teaches determining a number of survey routes through road segments exceeding a threshold change in how often they are traveled through a route search and [0072] wherein the determined paths are ones that pass through areas of interest on the probe information (realized routes))
wherein each path includes three road segments and two nodes connecting the three road segments (figure 5b, route Rb2 consisting of road segments L7, L8, and L12 connected by two nodes and route Rb3 consisting of road segments L12, L13, and L16 connected by two nodes)
for a particular path of the plurality of paths: ([0011], wherein the disclosure’s analysis is for each of the existing roads of the road network)
determining a current score representing how often the particular path occurs in the received plurality of realized routes ([0064] and figure 4, steps s22 and s24, 
accessing a historic score representing how often the particular path is expected to occur in traces traversing the road network from the first location to the second location along a suggested route ([0057] and figure 3, wherein the calculated score above is plotted over time and smoothed, which produces a historic score, representative of the average of the 3-5 previous days of the score of how often each road segment is expected to be traveled on, or occur in traces. This smoothing is used for the expectation of how often the road segment should be traveled) 
determining a current state of the particular path based on the difference between the historic score and the current score ([0060] and figure 3, wherein the rate of change between the current score, as detailed above, and the historic score, as detailed above, is assessed, which is based on the difference between the historic and current scores (the rate of change between the current score and the historic score is the difference between the scores, over the time in between the current score and the historic score), and [0069], wherein if the rate of change exceeds a threshold, its state is set as a change-related road, and [0016], 
responsive to the determined state being different than a historic state for the particular path, storing the current state for the particular road segment as the historic state of the particular path ([0016], wherein the current state of the determined change-related roads are verified and the verified changes to the road network are stored in the map data, meaning the road segments are updated with their current states) 
Kesting teaches:
and the plurality of paths, in aggregate, represent the plurality of realized routes; (see at least figure 1, [0075]-[0078], and [0106]-[0109], wherein vehicle probe data representing a plurality of realized routes from client devices is received and separated into a plurality of paths by each navigable element, or segment, in the road network. [0108] describes how the plurality of paths, while taught as a road segment and a node, can be more than a single road segment. [0116] describes how each received position in the probe data representing the plurality of received routes is matched to the road segments, or plurality of paths, determined. Therefore, the plurality of paths, in aggregate, represent the plurality of realized routes)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Tashiro with Kesting’s technique of separating a road network into a plurality of paths that, in aggregate, represent the plurality of 

Regarding Claim 21, Tashiro and Kesting in combination disclose all of the limitations of Claim 1 as discussed above, and Tashiro additionally teaches:
responsive to the determined state being different than a historic state for the particular path, determining a type of dissimilarity for the particular path based on the state score. ([0098], wherein it is determined if the traffic for a road segment is increasing or decreasing, and [0109], wherein traffic changes are determined to be resulting from a change in the road state, either from opening or closing, or any other change in state causing a significant change in traffic. Applicant’s argument that Tashiro only teaches determining a change in the open or closed state of the road and does not read on this claim does not apply. Under broadest reasonable interpretation, that change of a road from open to closed or vice versa is considered a type of dissimilarity or change in the road network. Examiner recommends specifically amending Claims 21-23 to include that the type of dissimilarity only extends to new paths, changes in path direction, or other restrictions unrelated to the open/closed state of the road)
Regarding Claim 22, Tashiro and Kesting in combination disclose all of the limitations of Claim 12 as discussed above, and Tashiro additionally teaches:
responsive to the determined state being different than a historic state for the particular path, determine a type of dissimilarity for the particular path based on the state score. ([0098], wherein it is determined if the traffic for a road segment is increasing or decreasing, and [0109], wherein traffic changes are determined to be resulting from a change in the road state, either from opening or closing, or any other change in state causing a significant change in traffic. Applicant’s argument that Tashiro only teaches determining a change in the open or closed state of the road and does not read on this claim does not apply. Under broadest reasonable interpretation, that change of a road from open to closed or vice versa is considered a type of dissimilarity or change in the road network. Examiner recommends specifically amending Claims 21-23 to include that the type of dissimilarity only extends to new paths, changes in path direction, or other restrictions unrelated to the open/closed state of the road)

Regarding Claim 23, Tashiro and Kesting in combination disclose all of the limitations of Claim 20 as discussed above, and Tashiro additionally teaches:
responsive to the determined state being different than a historic state for the particular path, determining a type of dissimilarity for the particular path based on the state score. ([0098], wherein it is determined if the traffic for a road segment is increasing or decreasing, and [0109], wherein traffic changes are determined to be resulting from a change in the road state, either from opening or closing, or any other change in state causing a significant change in traffic. Applicant’s 



Claims 2-3, 5, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro and Kesting in combination as applied to claims above, further in view of US 20110196601 A1, filed 08/20/2009, hereinafter "Miura".

Regarding Claim 2, Tashiro and Kesting in combination teach all the limitations of Claim 1 as discussed above. Furthermore, Tashiro teaches current score as discussed above.
Tashiro does not teach wherein determining a current score further comprises: determining an expectation ratio, 
the expectation ratio being a ratio of how often a path of the plurality of paths is suggested as part of the suggested route to how often the path of the plurality of paths of the occurs in the realized routes.
Miura teaches determining an expectation ratio, ([0063], ratio calculation unit 25)
the expectation ratio being a ratio of how often a path of the plurality of paths is suggested as part of the suggested route to how often the path of the plurality of paths of the occurs in the realized routes. ([0063]-[0064] and figure 3, wherein the expectation ratio calculated is “Recommended route travel ratio [%] = (recommended route traveling distance) / (entire traveling distance).times.100 (1)”, and [0018], wherein the distance can be replaced with links (road segments) and nodes. Therefore, Miura teaches the expectation ratio of how often a road segment is recommended and traveled on (appears in the realized routes) to an entire drive. Because Miura’s ratio is calculated only when a route is recommended, the entire traveling distance corresponds to how often each road segment is suggested while traveling, that means Miura’s travel ratio is equivalent to how often a road segment, or link, is suggested to how often that road segment/link is taken, equivalent to the claimed expectation ratio)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the road network analysis method of Tashiro and Kesting with the expectation ratio calculation of Miura. It would have been obvious to modify because doing so would create a method of evaluating recommended routes that can account for and correct for influences related to driver preference, as recognized by Miura ([0018]).

Regarding Claim 3, Tashiro, Kesting, and Miura in combination disclose all of the limitations of Claim 2 as discussed above.
calculating a bound for the expectation ratio; ([0060], wherein a threshold "Th” is determined in both directions is set for the rate of change, or the expectation ratio as taught by Miura above)
Tashiro is silent as to the specifics of determining the state score is one over the bound. 
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for inversely related bounds. By setting a state score of 1 over the bound, the state score will be high if the expectation ratio’s boundary is low, so the road segment in question will have a high score indicating a change in state if the ratio of how often a road is suggested to how often a road is actually taken is low, or when a road is not often taken, even when suggested. Since the invention failed to provide novel or unexpected results from the usage of said bounds, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

Regarding Claim 5, Tashiro and Kesting in combination teach all of the limitations of Claim 1 as discussed above.
Tashiro does not teach wherein determining a current score further comprises: 
determining an expectation ratio, the expectation ratio a ratio of how often path of the plurality of paths occurs in the realized routes to how often the path of the plurality of paths is suggested as part of the suggested route.
Miura teaches determining an expectation ratio, ([0063], ratio calculation unit 25)
the expectation ratio a ratio of how often path of the plurality of paths occurs in the realized routes to how often the path of the plurality of paths is suggested as part of the suggested route. ([0063]-[0064] and figure 3, wherein the expectation ratio calculated is “Recommended route travel ratio [%] = (recommended route traveling distance) / (entire traveling distance).times.100 (1)”, and [0018], wherein the distance can be replaced with links (road segments) and nodes. Therefore, Miura teaches the expectation ratio of how often a road segment is recommended and traveled on (appears in the realized routes) to an entire drive. Because Miura’s ratio is calculated only when a route is recommended, the entire traveling distance corresponds to how often each road segment is suggested while traveling, that means Miura’s travel ratio is equivalent to how often a road segment, or link, is suggested to how often that road segment/link is taken, equivalent to the claimed expectation ratio)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis method of Tashiro and Kesting with the inverse of the expectation ratio calculation of Miura. It would have been obvious to modify because doing so would create a method of evaluating recommended routes that can account for and correct for influences related to driver preference, as recognized by Miura ([0018]). It would have been obvious to substitute Miura’s recommended route ratio with the inverse of Miura’s ratio, as doing so would make Miura’s correction coefficients directly related to their effect on how often a recommended road segment is taken, rather than inversely related (Miura, [0069] and figure 4).

Regarding Claim 13 Tashiro and Kesting in combination teach all the limitations of Claim 12 as discussed above. Furthermore, Tashiro teaches current score as discussed above.
Tashiro does not teach determine an expectation ratio, 
the expectation ratio being a ratio of how often a path of the plurality of paths is suggested as part of the suggested route to how often the path of the plurality of paths of the occurs in the realized routes.
Miura teaches determine an expectation ratio, ([0063], ratio calculation unit 25)
the expectation ratio being a ratio of how often a path of the plurality of paths is suggested as part of the suggested route to how often the path of the plurality of paths of the occurs in the realized routes. ([0063]-[0064] and figure 3, wherein the expectation ratio calculated is “Recommended route travel ratio [%] = (recommended route traveling distance) / (entire traveling distance).times.100 (1)”, and [0018], wherein the distance can be replaced with links (road segments) and nodes. Therefore, Miura teaches the expectation ratio of how often a road segment is recommended and traveled on (appears in the realized routes) to an entire drive. Because Miura’s ratio is calculated only when a route is recommended, the entire traveling distance corresponds to how often each road segment is suggested while traveling, that means Miura’s travel ratio is equivalent to how often a road segment, or link, is suggested to how often that road segment/link is taken, equivalent to the claimed expectation ratio)


Regarding Claim 14, Tashiro, Kesting, and Miura in combination disclose all of the limitations of Claim 13 as discussed above.
Tashiro additionally teaches calculate a bound for the expectation ratio; ([0060], wherein a threshold "Th” is determined in both directions is set for the rate of change, or the expectation ratio as taught by Miura above)
Tashiro is silent as to the specifics of determine if the state score is one over the bound. 
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for inversely related bounds. By setting a state score of 1 over the bound, the state score will be high if the expectation ratio’s boundary is low, so the road segment in question will have a high score indicating a change in state if the ratio of how often a road is suggested to how often a road is actually taken is low, or when a road is not often taken, even when suggested. Since the invention failed to provide novel or unexpected results from the usage of said bounds, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

Regarding Claim 16, Tashiro and Kesting in combination teach all of the limitations of Claim 12 as discussed above.
Tashiro does not teach determine an expectation ratio, the expectation ratio a ratio of how often path of the plurality of paths occurs in the realized routes to how often the path of the plurality of paths is suggested as part of the suggested route.
Miura teaches determine an expectation ratio, ([0063], ratio calculation unit 25)
the expectation ratio a ratio of how often path of the plurality of paths occurs in the realized routes to how often the path of the plurality of paths is suggested as part of the suggested route. ([0063]-[0064] and figure 3, wherein the expectation ratio calculated is “Recommended route travel ratio [%] = (recommended route traveling distance) / (entire traveling distance).times.100 (1)”, and [0018], wherein the distance can be replaced with links (road segments) and nodes. Therefore, Miura teaches the expectation ratio of how often a road segment is recommended and traveled on (appears in the realized routes) to an entire drive. Because Miura’s ratio is calculated only when a route is recommended, the entire traveling distance corresponds to how often each road segment is suggested while traveling, that means Miura’s travel ratio is equivalent to how often a road segment, or link, is suggested to how often that road segment/link is taken, equivalent to the claimed expectation ratio)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis method of Tashiro and Kesting with the inverse of the expectation ratio calculation of Miura. It would have been .

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro and Kesting as applied to claims above, further in view of US 20120143492 A1, filed 12/03/2010, hereinafter "Johnson".

Regarding Claim 10, Tashiro and Kesting in combination teach all of the elements of Claim 1 as discussed above.
Tashiro does not teach determining an alternate suggested route from the first location to the second location, 
the alternate route not including the particular path
Johnson teaches determining an alternate suggested route from the first location to the second location, ([0031]-[0032] and figures 2-4, wherein route 419 is recommended upon determination that road segment 421-411 is blocked)
the alternate route not including the particular path ([0034] and figures 2-4, wherein the alternate suggested route bypasses the closed road segment completely)


Regarding Claim 11, Tashiro and Kesting in combination teach all of the elements of Claim 1 as discussed above.
Tashiro does not teach receiving from a client device a request for a recommended route from the first location to the second location; 
and transmitting the alternate suggested route to the client device. 
Johnson teaches receiving from a client device a request for a recommended route from the first location to the second location; ([0001], wherein a user requests a set of directions from a route starting point and a route ending point to the telematics unit)
and transmitting the alternate suggested route to the client device. ([0041], wherein once the system successfully detects a closed road, it routes users away from the closed road using alternate routes)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis system of Tashiro and Kesting with the alternate route generation of Johnson. It would have been obvious to modify because generating alternate routes would minimize inconvenience to drivers requesting route 

Regarding Claim 18, Tashiro and Kesting in combination teach all of the elements of Claim 12 as discussed above.
Tashiro does not teach determine an alternate suggested route from the first location to the second location, 
the alternate route not including the particular path
Johnson teaches determine an alternate suggested route from the first location to the second location, ([0031]-[0032] and figures 2-4, wherein route 419 is recommended upon determination that road segment 421-411 is blocked)
the alternate route not including the particular path ([0034] and figures 2-4, wherein the alternate suggested route bypasses the closed road segment completely)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis system of Tashiro and Kesting with the alternate route generation of Johnson. It would have been obvious to modify because generating alternate routes would minimize inconvenience to drivers requesting route guidance by allowing them to easily circumvent closed roads, as recognized by Johnson ([0006]).

Regarding Claim 19, Tashiro and Kesting in combination teach all of the elements of Claim 12 as discussed above.
receive from a client device a request for a recommended route from the first location to the second location; 
and transmit the alternate suggested route to the client device. 
Johnson teaches receive from a client device a request for a recommended route from the first location to the second location; ([0001], wherein a user requests a set of directions from a route starting point and a route ending point to the telematics unit)
and transmit the alternate suggested route to the client device. ([0041], wherein once the system successfully detects a closed road, it routes users away from the closed road using alternate routes)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis system of Tashiro and Kesting with the alternate route generation of Johnson. It would have been obvious to modify because generating alternate routes would minimize inconvenience to drivers requesting route guidance by allowing them to easily circumvent closed roads, as recognized by Johnson ([0006]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro, Kesting, and Miura as combined in Claims 3 and 14 above, further in view of "A simple and fast multi-class piecewise linear pattern classifier" (2006), hereinafter "Kostin".

Regarding Claim 4 Tashiro, Kesting, and Miura in combination disclose all of the limitations of Claim 3, as discussed above.
wherein the bound is a first result to a first function if the expectation ratio is greater than zero, and the bound is a second result to a second function if the expectation ratio is zero.
Applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for calculating a bound as shown by Tashiro. Using a piecewise function for the boundary ensures that if the expectation ratio is 0, the bound can be set to a value other than 0, so if the inverse of the bound is taken, the result is a non-infinite number. Therefore, using a piecewise function to determine the bounds safeguards against any computing errors when performing the claimed invention. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  
Kostin teaches wherein the bound is a first result to a first function if the expectation ratio is greater than zero, and the bound is a second result to a second function if the expectation ratio is zero. (equation 1 and figure 1 (pg. 1951), wherein sets of data are bound to different functions based on if they are positive (greater than zero) or negative (less than zero))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis of Tashiro and Kesting and the expectation ratio calculation of Miura with the piecewise boundary definition and calculation of Kostin. It would have been obvious to modify because using piecewise boundaries to classify 

Regarding Claim 15, Tashiro, Kesting, and Miura in combination disclose all of the limitations of Claim 14, as discussed above.
Tashiro does not teach wherein the bound is a first result to a first function if the expectation ratio is greater than zero, and the bound is a second result to a second function if the expectation ratio is zero.
Applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for calculating a bound as shown by Tashiro. Using a piecewise function for the boundary ensures that if the expectation ratio is 0, the bound can be set to a value other than 0, so if the inverse of the bound is taken, the result is a non-infinite number. Therefore, using a piecewise function to determine the bounds safeguards against any computing errors when performing the claimed invention. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical 
Kostin teaches wherein the bound is a first result to a first function if the expectation ratio is greater than zero, and the bound is a second result to a second function if the expectation ratio is zero. (equation 1 and figure 1 (pg. 1951), wherein sets of data are bound to different functions based on if they are positive (greater than zero) or negative (less than zero))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis of Tashiro and Kesting and the expectation ratio calculation of Miura with the piecewise boundary definition and calculation of Kostin. It would have been obvious to modify because using piecewise boundaries to classify the recommended to taken ratio of road segments would be simpler and more suited for real-time systems and portable devices, as recognized by Kostin (first page, column 2, paragraph 3). In addition, because both Tashiro and Kostin are directed to the calculation of boundaries, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted Tashiro’s threshold Th with Kostin’s piecewise boundaries to achieve the predictable result of quickly classifying the states of road segments from the data set of calculated expectation ratios.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667